Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 1 of 8 PageID #: 1093




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

 PATRICK K. KINGORI,                       )
     Plaintiff,                            )
                                           )
       v.                                  )
                                           )         C.A. No. 18-340-JJM-LDA
 CITIZENS FINANCIAL GROUP, INC,            )
 Alias, and any and all Defendants.        )
        Defendants.                        )
                                           )

                                        ORDER

       Patrick K. Kingori brings racial discrimination claims based on disparate

 treatment and discriminatory discharge1 against his former employer, Citizens

 Financial Group. 2 Citizens moved for summary judgment. ECF No. 39. Finding

 there are no genuine issues of material fact, and that Citizens is entitled to judgment

 as a matter of law, the Court GRANTS Citizens’ Motion for Summary Judgment for

 the reasons given below.

 I.    FACTS

       Mr. Kingori, an African American man from Kenya, started working at

 Citizens in February 2013 as a Vice President Senior Manager of the Basel Program 3




       1 Count I alleges a violation of 42 U.S.C. § 1981 (Disparate Treatment) and
 Count V alleges a violation of 42 U.S.C. § 1981 (Discriminatory Discharge). The
 Court dismissed Mr. Kingori’s Title VII counts (Counts II, III, IV, VI, VII, and VIII)
 because the statute of limitations had run.
       2 Citizens claims Mr. Kingori erroneously sued it as Citizens Financial Group,

 when in fact the correct entity is Citizens Bank, N.A. (“Citizens”).
       3 “Basel is a set of international banking regulations put forth by the Basel

 Committee on Bank Supervision, which set out the minimum capital requirements of
 financial institutions with the goal of minimizing credit risk. Banks that operate
                                           1
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 2 of 8 PageID #: 1094




 Planning and Analyst. Arun Musinipally hired Mr. Kingori and was his manager

 during his sixteen-month tenure at Citizens. 4      Mr. Kingori’s and Citizen’s factual

 accounts of Mr. Kingori’s tenure at Citizens tell two different stories. While these

 stories are different in the telling, the differences are not material to the legal claims

 Mr. Kingori brings.

       Citizens’ Account

       According to Citizens’ evidence, Mr. Kingori’s work performance was sub-par.

 His review and analysis of complicated banking regulations was shallow. About six

 months after Citizens hired him, it dissolved the Basel qualification program and

 Citizens reassigned Mr. Kingori and Mr. Musinipally to a team in Boston.

 Mr. Kingori was unhappy about the new assignment because of the long commute.

 Mr. Kingori began to “pester” Mr. Musinipally about receiving a promotion to senior

 vice president. Because Mr. Kingori had not been there long, Citizens did not offer

 him a senior vice president position, though it did offer him another position, which

 could have put him in a better position to be promoted to senior vice president, but

 he turned it down.




 internationally are required to maintain a minimum amount (8%) of capital based on
 a percent of risk-weighted assets.”
 https://www.investopedia.com/terms/b/basel_i.asp (last visited September 10, 2020).
        4 Citizens also claims that it learned that Mr. Kingori’s resume contained false

 information. For example, Citizens alleges that Mr. Kingori falsely suggested that
 he had received a degree from Columbia Business School and that he had modeling
 and other skills that Citizens later discovered were beyond his competency. He did
 not reveal when he applied to Citizens that he had resigned his position with
 Citigroup. Mr. Kingori neither admits nor denies these allegations, but asserts they
 are irrelevant.
                                             2
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 3 of 8 PageID #: 1095




       Mr. Kingori was unhappy with his lack of promotion and “stopped doing his

 work and developed a poor attitude.” He “dragged his feet on projects” and treated

 his supervisors rudely. In his 2013 annual performance review, Mr. Musinipally

 evaluated him as a two out of five. Mr. Kingori was unprofessional and refused to

 perform his job duties. Citizens placed him on a final written warning in April 2014.

       After the final warning, Mr. Kingori reached out to another Citizens employee,

 Soner Tunay, the head of Citizens’ modeling department, and asked for a chance to

 work with him on modeling.        He was given that opportunity, but Mr. Tunay

 complained to Mr. Musinipally that Mr. Kingori had no idea what he was doing. As

 a result, Citizens fired Mr. Kingori sixteen months after it hired him.

       Mr. Kingori’s Account

       Mr.   Kingori   was a     good   employee.     At   his mid-year evaluation,

 Mr. Musinipally, his direct supervisor, rated Mr. Kingori’s performance as excellent.

 When Citizens cancelled the Basel project, it left Mr. Kingori with no specific job

 duties. Mr. Musinipally instructed Mr. Kingori to review two older papers from the

 closed project and to start summarizing the new Basel program materials.

 Mr. Musinipally claimed that Mr. Kingori did not complete his projects, and therefore

 he gave him a two out of five year-end review rating. Mr. Kingori challenges this

 assertion and says the projects were never assigned to him.

       Mr. Kingori claims that Mr. Musinipally made racist comments, specifically

 that he had “a sense of entitlement like most Blacks.” Mr. Musinipally also talked a

 lot about his own privileged upbringing in India and that he approved of the caste



                                           3
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 4 of 8 PageID #: 1096




 system. Mr. Kingori claims that because of Mr. Musinipally’s racist comments, the

 two men did not speak for three weeks. Citizens fired Mr. Kingori for not correcting

 deficiencies in his work performance.

 II.   STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure governs the summary judgment

 process. A party is entitled to summary judgment only if both conditions specified in

 Rule 56 are met: that “no genuine dispute [exists] as to any material fact” and that

 the undisputed facts show that the party is “entitled to judgment as a matter of law.”

 See Knight v. Mills, 836 F.2d 659, 664 (1st Cir. 1987) (undisputed material facts,

 together with inferences drawn against the movant, “must lead to one reasonable

 conclusion in favor of the movant” to justify summary judgment). A material fact is

 one that “might affect the outcome of the suit under the governing law. * * * Factual

 disputes that are irrelevant or unnecessary will not be counted.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986).

       Summary judgment deprives the parties of the opportunity to have a jury

 decide the outcome. But it serves the important purpose of weeding out those cases

 that do not warrant a trial because there are no facts in dispute to be decided by a

 jury: “[The summary judgment] rule acts as a firewall to contain the blaze of cases

 that are so lacking in either factual foundation or legal merit that trial would be a

 useless exercise.” Conward v. Cambridge Sch. Comm., 171 F.3d 12, 18 (1st Cir. 1999).

 “[T]he ‘salutary purposes of summary judgment–avoiding protracted, expensive and

 harassing trials–apply no less to discrimination cases’ than to other types of cases.”



                                           4
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 5 of 8 PageID #: 1097




 Feinson v. New Sch. for Soc. Research, 95 Civ. 763 (MBM) (THK), 1997 WL 742532,

 at *8 (S.D.N.Y. Dec. 1, 1997). Thus, the law requires that all reasonable inferences

 be drawn against the moving party and that summary judgment be granted if the

 undisputed facts and inferences that flow from them allow of only one reasonable

 conclusion in favor of the movant. Anderson, 477 U.S. at 255.

 III.   DISCUSSION

        Section 1981 affords “[a]ll persons . . . the same right . . . to make and enforce

 contracts . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981. A claim of disparate

 treatment is a claim of intentional discrimination, although direct proof of an intent

 to discriminate is elusive so a plaintiff often uses circumstantial evidence to make his

 case. Kosereis v. Rhode Island, 331 F.3d 207, 212 (1st Cir. 2003). Without any direct

 proof of discrimination, as there is not here, “the McDonnell Douglas [Corp. v. Green,

 411 U.S. 792 (1973)] 5 analysis [requires] a plaintiff [to] establish a prima facie case,

 which in turn gives rise to an inference of discrimination.” 6 Id.

        To state a prima facie case for discrimination under 42 U.S.C. § 1981, the

 plaintiff must show: “(1) [he is] a member of a protected class; (2) [he is] qualified for




        5 It is unclear whether McDonnell Douglas has a role to play in analyzing
 evidence in § 1981 claims, but the United States Supreme Court appears to sanction
 its use as “a tool for assessing claims, typically at the summary judgment stage.”
 Comcast Corp. v. Nat’l Ass’n of African American-Owned Media, 140 S. Ct. 1009, 1019
 (2020).
        6 Once the plaintiff proves a prima facie case, the burden shifts to the employer

 to state a legitimate, nondiscriminatory reason for its decision. When that happens,
 the plaintiff then must show that the employer’s stated reason is a pretext for
 discrimination. The Court need not go into these steps because it finds that
 Mr. Kingori has not made out a prima facie case.
                                             5
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 6 of 8 PageID #: 1098




 [his] job; (3) [he] suffer[ed] an adverse employment action at the hands of [his]

 employer; and (4) [there is] some evidence of a causal connection between [his]

 membership in a protected class and the adverse employment action.” Garmon v.

 Nat’l R.R. Passenger Corp., 844 F.3d 307, 313 (1st Cir. 2016) (alterations in original)

 (quoting Bhatti v. Trs. of Boston Univ., 659 F.3d 64, 70 (1st Cir. 2011)). Because

 causation is always a hotly contested issue in employment discrimination cases, the

 Court will start its analysis there, presuming that Mr. Kingori meets the other prima

 facie elements.

       A recent United States Supreme Court decision clarified the causation

 requirement in § 1981 cases. Comcast Corp. v. Nat’l Ass’n of African American-

 Owned Media, 140 S. Ct. 1009 (2020). “To prevail, a plaintiff must initially plead and

 ultimately prove that, but for race, it would not have suffered the loss of a legally

 protected right.” Id. at 1019 (emphasis added). Therefore, Mr. Kingori, must prove

 that but for his race, Citizens would not have fired him. 7 To support his claim,

 Mr. Kingori   submits    his   own   testimony   recounting    how    his   supervisor,

 Mr. Musinipally made racist comments that Mr. Kingori had “a sense of entitlement

 like most Blacks” and talked “a lot about his own privileged upbringing in India and

 his approval of the cast[e] system there.”




       7  The “but for” causation standard is distinguished from the lesser causation
 standard in Title VII cases in which a plaintiff, seeking declaratory or injunctive
 relief, merely has to prove that race was a motivating factor in the decision. Comcast,
 140 S. Ct. at 1017.
                                              6
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 7 of 8 PageID #: 1099




       But this testimonial evidence, even when viewed in Mr. Kingori’s favor, does

 not support a finding that race was the “but for” cause of his termination.

 Mr. Musinipally both hired and fired Mr. Kingori. The resume he used to get the job

 had incorrect information, misleading Mr. Musinipally about his qualifications. And

 Mr. Musinipally documented his dissatisfaction with Mr. Kingori’s work product

 toward the end of his tenure at Citizens, but he was not the only fellow employee who

 found Mr. Kingori’s work to be substandard. The record shows that Mr. Tunay, the

 head of Citizens’ modeling department, assessed Mr. Kingori’s skills and decided that

 he was unable to perform basic modeling tasks contrary to his own representations.

 This evaluation led to his termination. Mr. Kingori may disagree with Mr. Tunay’s

 opinion, but he did not supply any evidence to refute Mr. Tunay’s conclusions and

 does not allege that Mr. Tunay made any racist comments or expressed racial animus

 toward him. While the comments Mr. Kingori alleges Mr. Musinipally made about

 him are deplorable, there is no evidence on which a reasonable jury could connect

 them in any way to his decision to fire Mr. Kingori.

 IV.   CONCLUSION

       Because there are no material issues of disputed fact, Citizens is entitled to

 judgment as a material of law. The Court GRANTS Citizens’ Motion for Summary

 Judgment. ECF No. 39.




                                           7
Case 1:18-cv-00340-JJM-LDA Document 54 Filed 09/14/20 Page 8 of 8 PageID #: 1100




 IT IS SO ORDERED.


 s/John J. McConnell, Jr.
 _________________________________
 John J. McConnell, Jr.
 United States District Chief Judge

 September 14, 2020




                                       8
